Case: 15-50968      Document: 00513829207         Page: 1    Date Filed: 01/10/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 15-50968                                    FILED
                                  Summary Calendar                            January 10, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARIO LUIS MACIAS, JR., also known as Mario Macias, Jr.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:11-CR-226-1


Before HIGGINBOTHAM, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Mario Luis Macias, Jr., federal prisoner # 81432-280, has applied for
leave to proceed in forma pauperis (IFP) in this appeal from the denial of his
motion under 18 U.S.C. § 3582(c)(2) for a reduction of his sentence pursuant to
Amendment 782 to the Sentencing Guidelines and from the denial of his
motion for reconsideration of the district court’s order. By moving to proceed
IFP in this court, Macias is challenging the district court’s certification that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 15-50968   Document: 00513829207     Page: 2   Date Filed: 01/10/2017


                                  No. 15-50968

his appeal is not in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th
Cir. 1997). Our inquiry “is limited to whether the appeal involves legal points
arguable on their merits (and therefore not frivolous).” Howard v. King, 707
F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citation omitted).
       Section 3582(c)(2) permits the discretionary modification of a defendant’s
sentence “in the case of a defendant who has been sentenced to a term of
imprisonment based on a sentencing range that has subsequently been lowered
by the Sentencing Commission pursuant to 28 U.S.C. [§] 994(o).” § 3582(c)(2);
see United States v. Doublin, 572 F.3d 235, 237 (5th Cir. 2009). The Supreme
Court has prescribed a two-step inquiry for a district court that is considering
a § 3582(c)(2) motion. Dillon v. United States, 560 U.S. 817, 826 (2010). Only
if a reduction is consistent with § 1B1.10 should a district court proceed to the
second step and consider whether a reduction is warranted, as a matter of
discretion, in whole or in part under § 3553(a)’s sentencing factors. Id. at 826-
27.
       Macias asserts that the district court failed to conduct the analysis
required by Dillon. The district court determined that Macias’s sentence fell
within the amended guidelines range and that a sentence reduction was
unwarranted. Thus, the district court complied with Dillon. See 560 U.S. at
826-27.
       Macias notes that he was sentenced originally at the low end of the
guidelines range and that his original sentence is at the high end of the
amended range. He complains that the district court failed to consider the
statutory sentencing factors in denying a sentence reduction. He asserts that
his sentence is disproportionate because it is not at the low end of the amended
range. This contention is without merit.




                                        2
    Case: 15-50968   Document: 00513829207     Page: 3   Date Filed: 01/10/2017


                                No. 15-50968

      Macias raised his proportionality argument in his motion for
reconsideration. We assume that the district court considered the argument
in denying the motion. See United States v. Henderson, 636 F.3d 713, 718 (5th
Cir. 2011); United States v. Evans, 587 F.3d 667, 673 (5th Cir. 2009). Macias
has failed to show that his appeal involves a non-frivolous issue. See Howard,
707 F.2d at 220.
      The request for leave to proceed IFP on appeal is DENIED, and the
appeal is DISMISSED. See Baugh, 117 F.3d at 202 n.24.




                                      3